El Juez Asociado Se. Hernández,,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Luis Vallecillo contra sentencia de la Corte de Distrito de ITumacao, que en causa por delito contra el derecho electoral le condenó en juicio por jurados á pagar una multa de doscientos dollars, ó en' su defecto sufrir en la cárcel de dicho distrito doscientos días de prisión, coil las costas correspondientes.
No aparece que se alegaran en el juicio excepciones' de ■ clase alguna, ni existe pliego de ellas, ni hay escrito de exposición de hechos, ni la parte apelante ha comparecido ante esta Corte Suprema á sostener el recurso mediante alegato de los errores que hayan podido haberse cometido, no habiendo,' por tanto, problema jurídico sometido á la decisión de este Tribunal.
Tampoco encontramos en los autos errores fundamen-' tales que puedan ser materia de consideración.
Por las razones expuestas,' procede se confirme la Sen-tencia apelada, con las costas á cargo del apelante Luis Vallecillo.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Eigueras, MacLeary y Wolf.